      Case 2:18-cv-05068-JTM-KWR Document 51 Filed 12/03/19 Page 1 of 1



MINUTE ENTRY
ROBY, C. M. J.
December 3, 2019

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DIONNE JOHNSON                                                CIVIL ACTION
 VERSUS                                                        NO:     18-5068
 MARLIN N. GUSMAN, ET AL                                       SECTION: “H” (4)

       A Settlement Conference was held on this date. Participating were: Dionne Johnson,

Plaintiff; Randy George McKee representing the plaintiff; Blake J. Arcuri and Laura C. Rodrigue

representing the defendant, Marlin N. Gusman, Orleans Parish Sheriff; and Carl Edward Hellmers,

III representing the defendant, Wellpath, LLC. Negotiations were successful and a settlement was

reached. The agreement was recorded by Court Reports Jodi Simcox (504-589-7780).

       The District Judge’s staff has been notified to enter a dismissal with a retention of

jurisdiction for settlement enforcement purposes.




CLERK TO NOTIFY:
District Judge Jane Triche Milazzo




MJSTAR: 02:35
